Title: To Alexander Hamilton from Oliver Wolcott, Junior, 11 October 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Pha. Octr. 11. 1794.
Sir
I have recd. your favour dated the 7: & 8: inst: & shall carefully attend to all your directions.
I find that owing to some neglect, your letter to the Bank of New York was not recd. A duplicate which I transmitted produced a cordial & prompt compliance; this accounts for a delay, which at one time I feared was owing to a reluctance to advance the sum requested.
It was not intended by me to intimate that Col: Nevil would act as Pay Master; he was engaged to take charge of the remittances to Mr. Williams & Genl Miller & promised a compensation merely for that service.
The warrants for 90 M Drs for the pay of Genl Wayne’s army, have been issued & the notes made out. The Secretary of War will forward them to the army.
I have issued 50 M Drs. for the pay of the militia army, which will also be sent forward as soon as possible. The Cashier of the Bank being indisposed, & a sum in small notes sufficient for the payment not being obtainable I fear some little delay. I have however advised the War dept. to attempt an exchange of the large notes of the Bank of the U: S: for small notes of the other banks this being the best thing that can be done under present circumstances & preferable to a remittance in specie.
I did not know that Mr. Gale was in want of money or it would have been furnished. He has however lately recd. 40 M Drs. & I presume has suffered no inconvenience.
I have issued 10000 Drs. to Whelen & Miller on a presing application from Elie Williams for the transport service dated the 1: instant.
It was not possible for me to judge whether the 25 M Drs. directed to be issued by you had been counted on, when Mr. Williams wrote. It may prevent mistakes & too great an expenditure if you adopt measures for combining the estimates for the provision dept. & Transport service into one view & requesting them to be addressed to you in person while you remain with the army.

I think that I may assure you that the means of the Treasury are adequate to any emergency that can be foreseen at present.
I am with perfect respect sir   Yr. obt sert.
O W Jn.
Hon: Alex Hamilton Esqrat Head Quarters of the Army
